Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on December 23, 2020.
Claims 1-20 are currently pending and have been examined. 

Information Disclosure Statement
The Information Disclosure Statement filed on December 23, 2020 has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Claim Objections
Claims 14-17 are objected to because of the following informality: Claim 14 recites “storeg” when it should recite –store--.  Because Claims 15-17 depend upon Claim 14, they are also objected to.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-20 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the written description fails to disclose a sufficient number of species sufficient to support the broadly claimed genus.
Regarding Claims 1-20, independent claims 1, 11, and 20 all recite creating an analytic entry per rule to form a rule set, wherein each analytic entry is aligned with “a directed acyclic graph vertex” and used to execute smart contracts.  Yet Applicant’s specification fails to provide any examples of analytic entries or “directed acyclic graph vertices,” and only one example of a smart contract is provided: a relatively simple sales performance contract for a pharmaceutical in specification paragraphs 49-50.  
This amounts to claiming the genus of any and all ways to use analytic entries and directed acyclic graph vertices to create smart contracts.  Applicant fails to adequately disclose, however, a sufficient number of species to demonstrate possession of the genus of using analytic entries and directed acyclic graph vertices to create smart contracts.  This is a problem under the written description requirement of § 112(a).  
As the courts have made clear, 35 U.S.C. § 112(a) contains a written description requirement that is separate and distinct from the enablement requirement.  See AriadPharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc) (hereinafter “Ariad”).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63 (Fed. Cir. 1991).  Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention.  Vas-Cath, 935 F.2d at 1562-63; Ariad, 598 F.3d at 1351.  
Applying the above legal principles to the facts of the case at hand, Examiner concludes that the Applicant’s disclosure fails to sufficiently disclose possession at the time of the invention.  The objective of the invention is to use these acyclic graph vertices to create smart contracts, yet no example of such an analytic entry or acyclic graph vertex is provided.  This demonstrates that the Applicant has failed to reasonably convey possession at the time of the invention.  Applicant’s specification does not demonstrate a generic invention that achieves the claimed result because there is no disclosure of any species (e.g., different formulas, examples, or algorithms that create these analytic entries or acyclic graph vertices), let alone a sufficient number of species sufficient to support the claimed genus.  As the Federal Circuit has stated in Ariad: 
a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented the species sufficient to support a claim to a genus.  The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus.  In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result.  But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.  
Ariad, 598 F.3d at 1349 (emphasis added).   While Ariad relates to chemical compounds, the legal principles are the same.  The MPEP additionally states that: 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
MPEP § 2163(II)(A)(3)(a)(ii).  Applicant’s claim to such an open-ended genus is similar to the claims at issue in Ariad that “merely recite a description of the problem to be solved while claiming all solutions to it.”  Id. at 1353.  Ariad further states that “Patents are not awarded for academic theories [and a] patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.”  Id.  Therefore, Ariad requires that when Applicant claims a genus, sufficient materials must be disclosed to demonstrate that the genus has in fact been disclosed, which Applicant has not done.
By not providing a sufficient description of a representative number of species of analytic entries or acyclic graph vertices, Applicant has failed to provide disclosure, and, therefore, possession, of the genus of using these to create smart contracts.  Ultimately, Applicant’s terse specification consists of a mere black box full of vague and outcome-oriented language that identifies the end result of creating smart contracts, but fails to describe how Applicant’s invention works.  Thus, the claims must be rejected under § 112(a).  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 4-7 and 14-17 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Regarding Claims 4 and 14, these claims both recite “the contract identifier,” which is a term that lacks antecedent basis.  Because there are no previously cited “contract identifiers” in Claims 4 or 14 or 1 and 11, from which they depend, it is not clear or particularly pointed out whether Applicant intended a previously recited identifier or not.  Furthermore, both claims recite “a set of analytics.”  Claims 1 and 11 recite “a set of analytic entries.”  Thus, it is not clear or particularly pointed out whether the “set of analytics” in Claims 4 and 14 are the same or different from the “set of analytic entries” or not.  If they are different, how do they differ?  Claims 6 and 16 recite “the set of analytics,” thus further compounding this ambiguity.  Because these claims are not distinctly claimed or particularly pointed out, they must be rejected under § 112(b).  Because Claims 5-7 and 15-17 depend upon Claims 4 and 14, they are also rejected under § 112(b).  
Further regarding Claims 5 and 15, these claims recite “an approval data.”  It is not distinctly claimed nor particularly pointed out whether this is intended to mean “an approval date” or “an approval datum,” i.e., the singular form of “data.”  “An [] data” does not make sense.  Thus, Claims 5 and 15 are not distinctly claimed or particularly pointed out and are therefore further rejected under § 112(b).   

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  When considering subject matter eligibility under 35 U.S.C. § 101, there are multiple steps that may need to be assessed.  First, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined in step 2A prong 1 whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim is directed toward a judicial exception, it must then be determined in step 2A prong 2 whether the judicial exception is integrated into a practical application.  Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in step 2B whether the claim recites “significantly more” than the abstract idea.  See “2019 Revised Patent Subject Matter Eligibility Guidance,” 84 Fed. Reg. (4): 50-57 (Jan. 7, 2019).  
In the instant case, Claims 1-10 are directed toward a method, i.e., process, Claims 10-19 are directed toward a non-transitory computer readable medium, i.e., article of composition, and Claim 20 is directed toward a system, i.e., apparatus.  Examiner notes that while Claims 10-19 do not expressly recite that the computer readable medium is limited to a non-transitory embodiment, Applicant’s specification (see paragraph 26) limits the interpretation of “a computer readable storage medium” to a non-transitory embodiment.  Thus, each of the claims falls within one of the four statutory categories as required by step 1.  Nevertheless, the claims are directed toward the judicial exception of an abstract idea in step 2A prong 1.  Independent Claim 1, which is essentially analogous to independent Claims 11 and 20, recites as follows: 
Claim 1.  A method, in a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to implement a contract analytic binding and provenance system, the method comprising: 
loading, by the contract analytic binding and provenance system, contract rules for a contract between a plurality of contract parties; 
creating, by the contract analytic binding and provenance system, an analytic entry per rule to form a set of analytic entries, wherein each analytic entry is associated with an executable analytic function; 
assigning, by the contract analytic binding and provenance system, each analytic entry a directed acyclic graph vertex; 
confirming, by the contract analytic binding and provenance system, alignment between the contract rules and the set of analytic entries; 
storing, by the contract analytic binding and provenance system, the set of analytic entries in peer ledgers associated with the plurality of contract parties; and 
activating, by the contract analytic binding and provenance system, the set of analytic entries responsive to confirming provenance of the peer ledgers associated with the plurality of contract parties.  
The bold language above corresponds to the abstract ideas recited in Claim 1 (whereas the underlined language is language that is addressed in step 2A prong 2 and step 2B).  As the bold language above demonstrates, Applicant’s claims are directed toward facilitating contracts.  This is a method of organizing human activity, specifically legal interactions.  See MPEP § 2106.04(a)(2)(II)(B).  Because the instant invention is confirming performance of contractual obligations, the invention is reciting a certain method of organizing human activities, specifically legal interactions.
Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry.  Rather, the next step is to determine whether the judicial exception is integrated into a practical application (step 2A prong 2).  The revised guidance provides exemplary considerations that are indicative that an additional element or combination of elements may have integrated the exception into a practical application: 1) an additional element reflecting an improvement in the functioning of a computer or an improvement to another technology or technical field, 2) an additional element that implements the judicial exception with a particular machine or manufacture that is integral to the claim, 3) an additional element that effects a transformation or reduction of a particular article to a different state or thing, or 4) an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See MPEP § 2106.04(d).  Examples where a judicial exception has not been integrated into a practical application include: 1) use of “apply it” or the equivalent, i.e., merely using a computer to implement or perform an abstract idea, 2) an additional element that adds insignificant extra-solution activity to the judicial exception, and 3) an additional element that does no more than generally link the use of the judicial exception to a particular technological environment or field of use.  See id.  
Applying these considerations to the claims in the instant application, the claims do not integrate the judicial exception into a practical application.  The claims fail to recite an improvement of a computer, any improvement to a technology or technical field, any particular machine, any transformation or reduction of a particular article to a different state or thing, or any additional element that uses the judicial exception in a meaningful way.  Instead, the claims are merely reciting instructions to implement the abstract idea on a computer (i.e., “in a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to” implement the method; performing the steps “by the contract analytic binding and provenance system”), which is insufficient to provide a practical application of the claims and provide subject matter eligibility.  See id.  Therefore, there is no integration of the abstract idea into a practical application.
If the claims are not integrated into a judicial exception, the Examiner must consider whether there is “significantly more” recited in the claim in step 2B.  See MPEP § 2106.05.  There is nothing unconventional or inventive in Applicant’s claims for the purpose of analysis under step 2B, e.g., any combination of elements that provide an advance over any technological state of the art.  Rather, as noted above, an abstract legal interaction is merely implemented by a general purpose computer.  Other than the limitations that are abstract for the reasons articulated above, Applicant has merely recited a generic computer that facilitates the steps of the invention.  Thus, Applicant’s claims merely recite a computer to implement the abstract idea, which fails to provide “significantly more” than the abstract idea.  
As the MPEP states, Examiners may consider the following three factors when determining whether the claim recites mere instructions to implement an abstract idea on a computer: 1) whether the claim recites only the idea of a solution or outcome, i.e., the claim fails to recite details of how a solution to a problem is accomplished; 2) whether the claim invokes computers or other machinery merely as a tool to perform an existing process; and 3) the particularity or generality of the application of the judicial exception.  See MPEP § 2106.05(f).  Applying those factors to the instant application: 1) the claims do not recite how the computer performs any of the steps other than just stating that they do it; 2) the claims invoke the computer to perform a process of contract enforcement that has been performed without computers and before the ubiquity of computers; and 3) the claims are general and not recited in much particularity because it can apply to any way of ensuring contract performance.    All of the above analysis for Claim 1 applies to independent Claims 11 and 20 as well.
The dependent claims 2-10 and 12-19 are merely reciting further embellishments of the abstract idea, such as how the contract is validated or measured, and do not amount to anything that is significantly more than the abstract idea itself.  In other words, none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limitations that, in an ordered combination provide “significantly more” or providing any integration into a practical application.  Rather, the dependent claims are merely further reciting features that are just as abstract as independent Claims 1, 11, and 20.  Therefore, Claims 1-20 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Lerato Hunn et al. (US 2020/0357084, hereinafter “Hunn”).

Claim 1.  Hunn teaches: A method, in a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to implement a contract analytic binding and provenance system (see at least ¶ 177 teaching computer readable instructions executed by a processor and stored on a memory), the method comprising: 
loading, by the contract analytic binding and provenance system, contract rules for a contract between a plurality of contract parties (see, e.g., ¶s 98 and 105 teaching loading a template to instantiate a clause; see also the abstract teaching that tehre is a template model that contains the logic of each programmable clause of the set of programmable clauses; see also, e.g., 63 and 68 teaching the entering into of a contract between parties); 
creating, by the contract analytic binding and provenance system, an analytic entry per rule to form a set of analytic entries, wherein each analytic entry is associated with an executable analytic function (see, e.g., ¶ 153 teaching that when establishing a contract between two more parties, the electronic contract includes executable programmable logic; see also ¶ 63 teaching substantially the same); 
assigning, by the contract analytic binding and provenance system, each analytic entry a directed acyclic graph vertex (see ¶ 69 teaching that the versioned contract state may be kept as an object graph such as a directed acyclic graph data structure); 
confirming, by the contract analytic binding and provenance system, alignment between the contract rules and the set of analytic entries (see, e.g., at least ¶ 70 teaching receiving event record data of events that pertain to the contract, such as status events like payment or termination); 
storing, by the contract analytic binding and provenance system, the set of analytic entries in peer ledgers associated with the plurality of contract parties (see, e.g., ¶s 139-175 teaching various methods and exemplary embodiments of storing the contractual entries in a blockchain network performed across peers on the network; see also abstract and ¶s 3, 7, 60, 62, 65, and 71 further teaching placing the contract analytic binding system on some kind of ledger technology, whether blockchain or otherwise); and 
activating, by the contract analytic binding and provenance system, the set of analytic entries responsive to confirming provenance of the peer ledgers associated with the plurality of contract parties (see, e.g., ¶ 73 teaching that the contract can be written such that it is activated; see further ¶ 152 teaching that activities and updates to the contract state trigger updates to the blockchain; see further, e.g., ¶ 163 teaching updating the contract state when receiving an external update request, including executing the on-chain script, which changes the contract state; see additionally step S142 of Figure 2).  

Regarding Claims 11 and 20, these claims recite the same steps as Claim 1 above, though Claim 11 is a computer readable medium claim and Claim 20 is an apparatus claim with a memory and a processor.  As stated above, Hunn teaches a computer readable medium, memory, and processor that perform the steps of the invention (see at least ¶ 177 teaching computer readable instructions executed by a processor and stored on a memory).  Thus, Hunn anticipates Claims 11 and 20.  The rejection of Claim 1 above is incorporated herein to anticipate these other independent claims.  Similarly coextensive claims will be treated together below for the sake of brevity.  

Claims 2 and 12.  Hunn anticipates the limitations of Claims 1 and 11.  Hunn further teaches: The method of claim 1, wherein the contract rules comprise inclusion criteria, exclusion criteria, and performance outcome criteria (see, e.g., Figures 17A-C and ¶ 107 teaching an example of different clauses and situations, such as a force majeure clause, temporal duration for the penalty provision, percentage for the penalty, whether the penalty is capped, duration after which the buyer may terminate, etc., noting that ¶s 108-117 further teach the excecutable code representing these; see further ¶s 118-121 teaching performance outcome criteria such as late delivery and penalty response).  

Claims 3 and 13.  Hunn anticipates the limitations of Claims 1 and 11.  Hunn further teaches: The method of claim 1, wherein storing the set of analytic entries in peer ledgers associated with the plurality of contract parties comprises storing the set of analytic entries using blockchain technology (see, e.g., at least Figures 2 and 20-23 and ¶ 2, 62, and 65, as well as the title, noting that the primary embodiment stores the contractual data on the blockchain).  

Claims 4 and 14.  Hunn anticipates the limitations of Claims 1 and 11.  Hunn further teaches: The method of claim 1, further comprising storing, by the contract analytic binding and provenance system, a contract data model comprising the contract identifier, a set of rules, one or more inclusion criteria, one or more exclusion criteria, a set of analytics, the plurality of contract parties, and a directed acyclic graph (DAG) identifier (see, e.g., ¶ 69 teaching storing the versioned contract state, a directed acyclic graph data structure, rules, etc.).  

Claims 5 and 15.  Hunn anticipates the limitations of Claims 4 and 14.  Hunn further teaches: The method of claim 4, further comprising storing, by the contract analytic binding and provenance system, a contract approval data model comprising the contract identifier, approvers, a cryptographic signature, an approval data, and a reference to the contract being approved (see, e.g., ¶ 120 teaching that entries in the ledger can function as a signature or approval in reference to whether the contract has been performed; see also ¶ 63; see further ¶ 70 teaching that events recorded in the distributed record include contract signing, i.e., approval, as well as other events such as edits; see additionally Figure 4B and ¶s 14 and 70 teaching a state change in the contract from “drafting” to “signing”).  

Claims 6 and 16.  Hunn anticipates the limitations of Claims 4 and 14.  Hunn further teaches: The method of claim 4, wherein the set of analytics point to one or more analytic data models each comprising an analytic identifier, code, a version, a set of conditions, a type of analytic, an activated field, and an order (see, e.g., ¶s 70-71 teaching status identifiers that are instantiated on-chain with identifier of the contract and/or clause, the user or system that performed the action, a unique identifier, a timestamp, all providing an “audit log;” see also Figures 4A and 4B teaching exemplary computer code that performs these functions).  

Claims 7 and 17.  Hunn anticipates the limitations of Claims 4 and 14.  Hunn further teaches: The method of claim 4, wherein the set of rules point to one or more rule data models each comprising a rule identifier, a contract identifier, a contract annotation, annotation text, a rule type, a position, a rule entry, and a rule language entry (see, e.g., ¶s 70-71 teaching status identifiers that are instantiated on-chain with identifier of the contract and/or clause, the user or system that performed the action, a unique identifier, a timestamp, all providing an “audit log;” see also Figures 4A and 4B teaching exemplary computer code that performs these functions).  

Claims 8 and 18.  Hunn anticipates the limitations of Claims 1 and 11.  Hunn further teaches: The method of claim 1, further comprising confirming, by the contract analytic binding and provenance system, provenance of the peer ledgers associated with the plurality of contract parties (see, e.g., ¶s 138 and 158 and Figures 20-23 teaching that the system and method can be implemented through a distributed peer-to-peer system, where the peers are contracting parties; see also ¶ 174 teaching obtaining consensus among peers on the blockchain network; see further ¶ 67 teaching repositories including peer-to-peer network where access may be conditioned upon a user belonging to a given organization or party to a specific contract).  

Claim 9.  Hunn anticipates the limitations of Claim 8.  Hunn further teaches: The method of claim 8, further comprising storing, by the contract analytic binding and provenance system, a contract approval data model comprising a contract identifier associated with the contract, a contract version, an approval date, and a digital signature (see, e.g., ¶ 71 teaching a unique identifier (could be a “digital signature”), a timestamp, the identifier of the related contract, the identifier of the user that performed the action (could be a “digital signature”), etc.).  

Claims 10 and 19.  Hunn anticipates the limitations of Claims 1 and 11.  Hunn further teaches: The method of claim 1, further comprising: validating, by the contract analytic binding and provenance system, that data models instance data contains all provenance data values aligning rules and analytic (see, e.g., ¶ 100 teaching validators as part of the template model; see further ¶ 105 teaching dynamically validating source programmable clause text; see also ¶ 162 teaching the execution engine validating the response; see ¶ 75 teaching that the template are expressed in a way that “captures all the concepts of relevance to the clause”); and activating, by the contract analytic binding and provenance system, analytic code associated with the set of analytic entries (see ¶ 73 teaching analyzing all of the different variables and components before “activating” the contract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Hunn et al., US 2018/0365201; Hunn et al., US 2017/0287090.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627